

Execution Copy

FIRST AMENDMENT AGREEMENT
(JAIC - CROSBY)


This FIRST AMENDMENT AGREEMENT (this “Amendment”) is entered into as of this 4th
day of October, 2007 by and among Omnia Luo Group Limited, a British Virgin
Islands company (the “Company”), Luo Zheng (PRC Identity Card No.
420102700621032) (the “Guarantor”), and JAIC-CROSBY Greater China Investment
Fund Limited, a Cayman Islands company (the “Group A Preferred Share Investor”
or a “Shareholder”). The Group A Preferred Share Investor and the other holders
of the Company’s Preferred Shares (as such term is defined herein), who shall be
signatories to a parallel amendment to the Original Agreements (as defined
below) relating to those holders’ rights under the Original Agreements, are each
a “Shareholder” and, collectively, the “Shareholders.”


This Amendment shall be effective upon the date and time (the “Effective Time”)
which is the last to occur of the consummation of the Reverse Acquisition and
2007 Private Placement (each as defined below). All defined terms used herein
and not otherwise defined herein have their respective meanings as set forth in
the Original Agreements (as defined below). This Amendment shall terminate and
be of no force and effect if the Reverse Acquisition and 2007 Private Placement
(each as defined below) shall not both have been consummated by December 31,
2007.
 
RECITALS


WHEREAS, the Shareholders, by purchase transactions consummated pursuant to
individual preferred stock purchase agreements and a shareholders agreement
dated as of December 15, 2006 and December 20, 2006 (the “Original Agreements”),
are the holders of an aggregate of 2,147 convertible preferred shares (the “BVI
Preferred Shares”) and detachable warrants to purchase up to $365,940 in
ordinary shares (the “BVI Warrants”), of the Company; and


WHEREAS, each BVI Preferred Share was to be automatically converted upon the
later to occur of a “Qualified Listing” and “Qualified Offering”, and each of
the BVI Warrants issued in connection with the issuance of BVI Preferred Shares
is exercisable, at any time, commencing with the later to occur of a Qualified
Listing and Qualified Offering, for a two-year period, in cash for the purchase
of the Company’s ordinary shares, at a per share exercise price equal to the per
share price paid pursuant to the next equity financing round of the Company
following completion of the First Round Financing; and


WHEREAS, the issuance of the BVI Preferred Shares constituted a First Round
Financing (as defined in the Original Agreements); and


WHEREAS, the Company and its shareholders propose to enter into a binding share
exchange agreement with Wentworth II, Inc., a Delaware corporation (the
“Parent”) which when consummated, concurrently and conditional on the 2007
Private Placement(as defined herein) will result in a reverse acquisition of the
Parent by the Company, in which the Company shall become a wholly-owned
subsidiary of the Parent, and shareholders of the Company will exchange all of
their shares of the Company for shares representing 93.75% of the issued and
outstanding shares of the Parent (the “Reverse Acquisition”), and each of the
BVI Warrants will be exchanged for new warrants to purchase common stock of the
Parent, exercisable at any time during a two-year period commencing with the
date on which there is an OTCBB quotation or NASDAQ listing of the Parent’s
common stock, at the price per share of Parent common stock paid by investors in
the 2007 Private Placement (as defined below), and otherwise containing terms
substantially identical to the terms of the BVI Warrants; and


WHEREAS, concurrently with and conditional on the consummation of the Reverse
Acquisition, the Parent will issue (i) not less than 3,200,000 shares and not
more than 4,920,000 shares of the Parent’s common stock, and (ii) warrants to
purchase an aggregate of not less than 3,200,000 shares and not more than
4,920,000 of the Parent’s common stock, for an aggregate purchase price of $4 to
$6.15 million, to several accredited investors in a private placement, with
resale registration rights (the “2007 Private Placement”); and
 

--------------------------------------------------------------------------------


 
WHEREAS, the consummation of the proposed 2007 Private Placement will constitute
a “Qualified Offering”; and


WHEREAS, the consummation of the Reverse Acquisition and 2007 Private Placement
will confer substantial benefits upon the Shareholders; and


WHEREAS, it is a condition of the 2007 Private Placement and Reverse Acquisition
that all BVI Preferred Shares shall have converted to ordinary shares
immediately prior to the consummation of the Reverse Acquisition and 2007
Private Placement; and


WHEREAS, the parties acknowledge and agree that although the Company and the
Parent will have obtained at the time of the closing of the Reverse Acquisition
and 2007 Private Placement a firm commitment of a registered market-maker who
shall undertake responsibilities for the quotation of the Parent’s shares on the
OTC Bulletin Board in the United States, and that such quotation shall extend to
shares of common stock of the Parent representing at least 10% of the Company
once such shares are registered for resale with the United States Securities and
Exchange Commission or otherwise saleable under SEC Rule 144 or another
available exemption from registration, nonetheless, they have a bona fide
disagreement as to whether the Reverse Acquisition under such circumstances
would or would not constitute a “Qualified Listing” under the terms of the
Original Agreements, and wish to resolve such disagreement in a mutually
beneficial manner; and


WHEREAS, in exchange for good and valuable consideration, the Company and the
Group A Preferred Share Investor are willing to modify certain provisions of the
Original Agreements in order to facilitate mutually beneficial transactions.


AGREEMENT


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and in exchange for value received, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows, effective as
of the Effective Time:


1. Amendment. 


(a) Deemed Qualified Listing and Qualified Exit. The (i) consummation of the
Reverse Acquisition shall be deemed to constitute a “Qualified Listing” under
the Original Agreements, notwithstanding the absence of a public market price
quotation for the common stock of the Parent immediately after the closing of
such transactions, and (ii) the concurrent consummation of the Reverse
Acquisition and the 2007 Private Placement shall be collectively deemed to
constitute the closing of a “Qualified Exit” under the Original Agreements,
except that the provisions of Section 7.7 (Put Right) of the Shareholders
Agreement shall remain in effect, as modified hereby.


(b) Put Right of Group A Preferred Share Investor. Section 7.7 of the
Shareholders Agreement shall be amended and restated in its entirety as follows:


2

--------------------------------------------------------------------------------


 
“Put Right of Group A Preferred Share Investor to the Guarantor. If, at any time
after June 30, 2008:
 
(i) the Parent (as defined in the First Amendment Agreement dated as of October
2, 2007 by and among the Company, the Guarantor and the Group A Preferred Share
Investor (the “Amendment Agreement”)) shall have failed to obtain either an
OTCBB quotation or NASDAQ listing of the Parent’s common stock, or a
registration statement covering the Put Shares (as defined below) has not been
declared effective by the Securities and Exchange Commission on or before 180th
day following the closing of the Reverse Acquisition and 2007 Private Placement
(the “Effectiveness Date”);


(ii) the Company is in material breach of its obligations hereunder, under the
Stock Purchase Agreement or under any other agreement that may be entered into
between the Company and the Group A Preferred Share Investor hereafter; or


(iii) at any time after the Effectiveness Date, the Group A Preferred Share
Investor shall not be able to sell all or part of the Put Shares either (A)
pursuant to an effective registration statement under the Securities Act or (B)
within the limitation of the exemption provided by Rule 144 under the Securities
Act in a single 90-day period (or any similar rule or rules then in effect)
(each of the foregoing events described in clause (i), (ii) and (iii) being a
“Default Event”);


then, the Group A Preferred Share Investor shall have the right (the “Put
Right”), to require the Guarantor to purchase from the Group A Preferred Share
Investor, and the Guarantor shall purchase from the Group A Preferred Share
Investor if so required by the Group A Preferred Share Investor, all of the
Preferred Shares or all of the shares of common stock of the Parent that may be
issued or are issuable to the Group A Preferred Share Investor following
conversion of the Preferred Shares into Ordinary Shares of the Company and the
exchange of such Ordinary Shares for shares of common stock of the Parent in the
Reverse Acquisition (as defined in the Amendment Agreement) held by the Group A
Preferred Share Investor, less any portion of such securities that the Group A
Preferred Share Investor is able to sell pursuant to an effective registration
statement or without registration pursuant to Rule 144 under the Securities Act
(or any similar rule or rules then in effect) (the “Put Shares”), at the price
equal to one hundred percent (100%) of the total purchase price paid by the
Group A Preferred Share Investor hereunder for the Put Shares plus all declared
but unpaid dividends thereon to the date of the earlier of conversion or
purchase (adjusted for share splits, share dividends, share combinations,
recapitalizations and the like) plus interest equal to the prevailing US prime
interest rate quoted by HSBC on the date of purchase, less all dividends
received and less any Registration Delay Payments (as defined in the Amendment
Agreement) received (the “Put Price”). The Put Right shall be exercised as
follows


(a) Notice. The Group A Preferred Share Investor shall exercise the Put Right
under this Section 7.7 by giving written notice (the “Put Right Notice”) to the
Guarantor and the Company indicating that it is requiring the Guarantor to
purchase all of the Put Shares held by it. The Put Right Notice may be given at
any time after June 30, 2008, but shall not be effective if on the date such
notice is given one or more of the Default Events shall not have occurred and be
continuing. The Put Right Notice shall be irrevocable once given.


(b) Payment and Delivery of Shares. Within ten (10) business days following its
receipt of the Put Right Notice, the Guarantor shall pay to the Group A
Preferred Share Investor the aggregate Put Price for all the Put Shares held by
the Group A Preferred Share Investor by wire transfer or check as directed by
the Group A Preferred Share Investor. Upon receipt of such payment from the
Guarantor, the Investor shall cause the certificate(s) representing such Put
Shares being purchased by the Guarantor to be surrendered to the Company and the
Company shall promptly issue to the Guarantor new certificates representing such
Put Shares.”
 
3

--------------------------------------------------------------------------------


 
(c) New Registration Rights. In lieu of and in substitution for all existing
registration rights, each of the Shareholders shall be granted registration
rights with respect to the shares of common stock and the shares of common stock
issuable upon exercise of the warrants (collectively, the “Shareholder Shares”),
to be issued to them in the Reverse Acquisition substantially identical to those
to be granted to, and pari passu with, purchasers of the Parent’s common stock
and warrants in the 2007 Private Placement (including that any cutbacks due to
SEC Rule 415 limits shall be borne pro rata among all Shareholders and investors
in the 2007 Private Placement based on the number of shares sought to be
registered), including that the initial registration statement covering the
Shareholder Shares shall be filed at the expense of the Parent within 30 days
following the closing of the 2007 Private Placement, and that if the initial
registration statement does not become effective by the Effectiveness Date, for
any reason other than by reason of SEC staff comments limiting the number of
Shareholder Shares to be registered for resale as a result of the application of
Rule 415, or if the Company fails to maintain the effectiveness of such initial
registration statement for any reason, the Company will be required to pay
Shareholders an amount equal to 1% of the original purchase price of each BVI
Preferred Share represented by shares of common stock held by Shareholders on
the Effectiveness Date or the first day of such failure to maintain the
effectiveness of the initial registration statement, as the case may be, and for
every 30 day period (or part) after the relevant date, in each case until the
initial registration statement is declared effective or the failure to maintain
the effectiveness of the initial registration statement is cured, up to a
maximum of 10% (the “Registration Delay Payments”), and in the event that any
Registration Delay Payments are not made on time, such Registration Delay
Payments shall bear interest at a rate of 1.5% per month until paid in full. The
Shareholders and the Parent shall enter into a counterpart copy of the form of
registration rights agreement between the Parent and purchasers in the 2007
Private Placement (the “Registration Rights Agreement”) no later than the
closing of Reverse Acquisition, at which time such registration rights agreement
shall supersede the provisions of this subsection (c) of this Amendment.


(d) No Lock-Up Agreements. The Group A Preferred Share Investor shall not be
subject to any post-underwritten offering lock-up restrictions contained in the
Original Agreements or which may be contained in the registration rights
agreement between the Parent and purchasers in the 2007 Private Placement.


(e) Reporting Obligations. The Registration Delay Payments shall also apply to
any failure by the Parent to comply with the reporting obligations of the US
federal securities laws such as to make Rule 144 under the Securities Act (or
any similar rule or rules then in effect) unavailable to a Shareholder, to the
extent that a Shareholder’s Shareholders Shares cannot be resold except in
reliance on such Rule.


(f) Adjustment for Group A Preferred Share Investor for Retroactive Adjustment
to 2007 Private Placement Valuation.


Notwithstanding the conversion of the Preferred Shares of Group A Preferred
Share Investors, until the date on which there is both an OTCBB quotation or
NASDAQ listing of the Parent’s Common Stock, and a registration statement
covering the Put Shares (as defined above) has been declared effective by the
Securities and Exchange Commission, if there shall occur prior to such date an
issuance or transfer of shares of the Parent’s common stock pursuant to either
(a) Section 4.13 of the Securities Purchase Agreement relating to the 2007
Private Placement (the “SPA”), or (b) Section 4.11 of the SPA, the effect of
which is, had such issuances or transfers occurred simultaneous with the closing
of the 2007 Private Placement, caused the Actual Pre-Money Offering Valuation
calculated pursuant to Sub-Clause 7A(i)(1) of Schedule 2 of the Preferred Stock
Purchase Agreement or Clause 7A of the Memorandum to be an amount (the “Adjusted
Valuation”) less than US$22.4 million, then the Parent shall issue to the Group
A Preferred Share Investor such additional shares of common stock as would have
been issued in the Reverse Acquisition had the Adjusted Valuation been applied
for purposes of adjusting the Preferred Share Conversion Price pursuant to
Sub-Clause 7A(i)(1).
 
4

--------------------------------------------------------------------------------


 
The parties agree that that the obligation of the Parent to issue shares of
common stock to the Group A Preferred Share Investor pursuant to this Section
1(f) shall continue to run to the benefit of the Group A Preferred Share
Investor, notwithstanding that the Group A Preferred Share Investor may have
transferred or sold all or any portion of its shares of common stock, but that
the Group A Preferred Share Investor shall not have the right to assign its
rights to receive all or any such shares of common stock to other Persons in
conjunction with negotiated or open-market sales or transfers of any of its
shares of common stock.
 
The delivery to the Group A Preferred Share Investor of the additional shares of
common stock required by Section 1(f) shall be not later than 15 business days
from the closing date of the transaction giving rise to the requirement to issue
additional shares of common stock. The Parent shall use its reasonable best
efforts, consistent with applicable federal and state securities law and
regulation and subject to any requirements of its transfer agent, to cause any
shares issued pursuant to this Section 1(f) to be deemed issued as of the
closing of the Reverse Acquisition for purposes of SEC Rule 144 holding periods.
 
The Group A Preferred Share Investor acknowledges and agrees that it is not and
shall not be entitled to the benefit of the anti-dilution provisions and make
good provisions relating to the Parent’s common stock to be issued in the 2007
Private Placement provided to the purchasers of Parent common stock, except to
the extent reflected in this Section 1(f).
 
(g) Additional shares of Common Stock to be transferred or issued to the Group A
Preferred Share Investor.
 
As additional consideration for the Group A Preferred Share Investor entering
into this Amendment, consenting to the Reverse Acquisition and the transactions
contemplated thereby, waiving any rights to obtain a make good adjustment and
antidilution rights being provided to the purchasers of Parent common stock, and
having due regard to the Group A Preferred Share Investor’s rights under
Sub-Clause 7(A)(j) of the Articles, the Guarantor, the Parent and Amy Kong (the
latter’s obligation limited to up to 8,993 shares of Parent common stock issued
to her) jointly and severally agree to cause to be transferred or issued to the
Group A Preferred Share Investor an additional 149,884 shares of common stock of
the Parent (the “Additional Shares”) for no additional consideration. Such
shares shall be deemed to be transferred or issued as of, and in connection
with, the closing of the Reverse Acquisition.
 
The delivery to the Group A Preferred Share Investor of certificates
representing the Additional Shares required by this Section 1(g) shall be as
soon as reasonably practicable after the closing of the Reverse Acquisition but
not later than the earliest of (i) 20 business days after delivery to any former
Company shareholder of certificates for shares of Parent common stock issued to
such former shareholder in the Reverse Acquisition, (ii) six months from the
closing date of the Reverse Acquisition and (iii) the initial registration
statement becoming effective. As additional security for the performance of such
obligation, as soon as reasonably practicable, but no later than the Effective
Time, the Guarantor and Amy Kong shall each deliver to the Group A Preferred
Share Investor an original, completed (but undated) and executed irrevocable
(unless the Group A Preferred Share Investor has not otherwise received the
Additional Shares) stock power to transfer an aggregate of 149,884 shares of
common stock of the Parent to the Group A Preferred Share Investor and to
irrevocably appoint and constitute the Group A Preferred Share Investor as
attorney-in-fact to transfer said shares of common stock on the books of the
Parent with full power of substitution. The Guarantor and Amy Kong shall each
grant to the Group A Preferred Share Investor, under the stock powers or
otherwise, the right and power to execute all documents and take all actions
that the Group A Preferred Share Investor deems necessary to effectuate the
transfer of the shares of common stock of the Parent represented by each such
stock power if the Group A Preferred Share Investor has not otherwise received
the Additional Shares. A new share certificate for 149,884 shares of common
stock of Parent shall be issued to the Group A Preferred Share Investor within 3
business days after the presentation of such stock power on the earliest of (i),
(ii) and (iii) above if the Group A Preferred Share Investor has not otherwise
received the Additional Shares. Such stock power shall be promptly returned to
the granting party if the Group A Preferred Share Investor has otherwise
received the Additional Shares. The Parent shall use its reasonable best
efforts, consistent with applicable federal and state securities law and
regulation and subject to any requirements of its transfer agent, to cause any
shares issued or transferred to the Group A Preferred Share Investor pursuant to
this Section 1(g) to be deemed issued or transferred as of and as part of the
closing of the Reverse Acquisition for purposes of SEC Rule 144 holding periods,
the parties shall report such transaction for tax and US securities law purposes
consistent with such treatment, and these Additional Shares shall not be subject
to any lock-up requirements and shall be entitled to the same rights and
benefits as the shares of common stock issued by the Parent to the Group A
Preferred Share Investor in the Reverse Acquisition.
 
5

--------------------------------------------------------------------------------


 
(h) Termination of Certain Shareholder Agreement Provisions. All of the terms
and conditions of the Shareholder Agreement, other than Section 7.7 (Put Right)
and Sections 10 and 11 as they may relate to Section 7.7, shall be terminated in
all respects, including, without limitation, Sections 3.3 (Pre-emptive Rights),
5 (Governance), 6 (Information Rights), 7.2 (Rights of First Offer), 7.3
(Tag-Along Rights), 7.4 (Company Sale Rights), 7.6 (Redemption Right), and 8
(Registration Rights).


(i) Termination of Certain Preferred Stock Purchase Agreement Provisions. The
following terms and provisions of each Preferred Stock Purchase Agreement shall
be terminated in all respects: Sections 4.2, 4.3 and 5.14.


(j) Termination of Undertaking. The individual undertaking dated December 2006
issued by Luo Zheng in favor of the Group A Preferred Share Investor shall
terminate in its entirety upon the Parent obtaining an OTCBB quotation or NASDAQ
listing of the Parent’s common stock.


(k) No Guarantor Right of Reimbursement, Indemnification or Contribution.  As
between the Company and the Guarantor, the Guarantor acknowledges and agrees
that she shall not be entitled to seek reimbursement, indemnity or contribution
from the Company or the Parent for any amounts paid by her or on her behalf with
respect to any exercise of the Put Right.


2.  Implementation; Assumption by Parent. Each of the Group A Preferred Share
Investor and the Company hereby agree (i) that upon the Effective Time, the
Group A Preferred Share Investor shall be deemed to have consented to any
amendment of the Memorandum and Articles and its individual Purchase Agreement
as of the closing of the Reverse Acquisition required or appropriate to conform
to and fully reflect this Amendment, and (ii) to take such action and execute
such agreements, documents and filings as may be necessary under applicable law
or regulation to implement the foregoing, such that the Memorandum and Articles
and the Group A Preferred Share Investor’s Purchase Agreement shall, to the
extent required or appropriate, conform to and fully reflect this Amendment. The
Company further agrees that it will not consummate the Reverse Acquisition
unless the Parent no later than the closing of the Reverse Acquisition enters
into an Assignment and Assumption Agreement substantially in the form attached
hereto as Exhibit A pursuant to which the Company will assign and transfer to
the Parent, and the Parent will assume, at the Effective Time, all of the
obligations of the Company under the Original Agreements, as modified by this
Amendment.  


6

--------------------------------------------------------------------------------


 
3. Entry into Exchange and Reverse Acquisition; Exchange of Warrants; Conversion
Notice. 


(a) The Group A Preferred Share Investor agrees that it will enter into a
definitive Share Exchange Agreement (the “SEA”) effectuating the Reverse
Acquisition in the form of the draft SEA attached to this Amendment, provided
all other Shareholders enter into the SEA and the terms of the definitive SEA
(i) do not adversely affect the terms of this Amendment, and (ii) provide for
(x) conversion of each BVI Preferred Share into ordinary shares of the Company
immediately prior to the closing of the Reverse Acquisition without further
action or consent of the Group A Preferred Share Investor (but including
reflecting in such conversion, as applicable to the Group A Preferred Share
Investor, the price adjustment mechanism set forth in the applicable Preferred
Stock Purchase Agreement), and exchange without further action or consent of the
Group A Preferred Share Investor of each such ordinary share of the Company into
319.8294 shares of common stock of the Parent (before taking into account the
additional shares of Parent common stock to be issued or transferred under
Section 1(g)), and (y) exchange, in the closing of the Reverse Acquisition,
without further action or consent of the Group A Preferred Share Investor, of
all BVI Warrants issued to the Group A Preferred Share Investor for warrants to
purchase an aggregate of 200,000 shares of common stock of the Parent,
exercisable at any time during a two-year period commencing with the date on
which there is an OTCBB quotation or NASDAQ listing of the Parent’s common
stock, at the price per share of Parent common stock paid by investors in the
2007 Private Placement.


(b) The Group A Preferred Share Investor further waives any other requirement of
prior notice of conversion of its Preferred Shares into the Company’s ordinary
shares and agrees that this Amendment and the SEA shall together constitute any
required notice or agreement of conversion of its Preferred Shares into ordinary
shares, provided, however, that the Group A Preferred Share Investor shall
deliver such notice of conversion, not inconsistent with this Amendment and the
SEA, as may reasonably be required by the Company, its corporate service agent
or its counsel to fully and properly reflect such conversion on the books and
records of the Company.


4. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Hong Kong Special Administrative Region of the
People’s Republic of China, without giving effect to the conflicts of laws rules
thereof.


[Remainder of Page Intentionally Left Blank]
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date first written above.


 
OMNIA LUO GROUP LIMITED


By:   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 

 
LUO ZHENG


By:   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

 
 
JAIC-CROSBY GREATER CHINA INVESTMENT FUND LIMITED
 
By:   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------



The undersigned Parent hereby joins in this Amendment, solely with respect to
Section 1(f) and Section 1(g) hereof, with effect from and after the closing of
the Reverse Acquisition:


 
WENTWORTH II, INC.
 
By:   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------



The undersigned hereby joins in this Amendment, solely with respect to Section
1(g) hereof, with effect from and after the closing of the Reverse Acquisition,
but shall be obligated hereunder only with respect to up to 8,993 shares of
Parent common stock:


 
KONG AMY WAI MAN NG
 
By:   

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Title:  

--------------------------------------------------------------------------------

 
8

--------------------------------------------------------------------------------



EXHIBIT A
Form of Assignment and Assumption Agreement


9

--------------------------------------------------------------------------------

